          Case 18-14700-elf     Doc 23
                                     Filed 10/24/18 Entered 10/24/18 09:59:44                 Desc Main
                                     Document      Page 1 of 1
                              UNITED STATES BANKRUTPCY COURT
                          FOR THE EASTERN DISTRICT OF PENNSYLVANIA


       GEORGE GETSOS                                 Chapter 13



                              Debtor                 Bankruptcy No. 18-14700-ELF


                                   Order Dismissing Chapter 13 Case and
                                Directing Counsel to File Master Mailing List

        AND NOW, this ____________ day of ___________________, 201_, upon consideration of the Motion
to Dismiss filed by William C. Miller, standing trustee, this case is dismissed and it is further ORDERED, that
counsel for the debtor, shall file a master mailing list with the clerk of the Bankruptcy Court, currently updated
(if such has not been previously filed); and it is further

       ORDERED, that any wage orders are hereby vacated.




  Date: October 24, 2018 _________________________________
                                                     Eric L. Frank
                                                     Bankruptcy Judge

William C. Miller, Trustee
P.O. Box 1229
Philadelphia, PA 19105

Debtor’s Attorney:
GARY E THOMPSON
150 E SWEDESFORD RD
1ST FLOOR
WAYNE, PA 19087-


Debtor:
GEORGE GETSOS

1341 WOODED KNOLLS

WEST CHESTER, PA 19382
